Weston J.
delivered the opinion of the Court.
We are of opinion that the testimony objected to, was properly admitted. It was part of the res gesta. The pauper, being at Fal-mouth, was setting out from there to go to some other place. He declares where, and for what purpose. His intention can be known only to himself; except so far as it is communicated by his declarations. And those declarations are legal evidence of his intention. Where it, is necessary to show the nature of an act, or the intention with which it is done, proof of what was said by the party, at the time of doing the act, is admissible. 1. Phil. Ev. 218. Thus, under the bankrupt system, the declarations of a trader, at the time of his absenting himself from home, are received in evidence to show the motives of his absence. Had the pauper declared that he was going to consult Dr. Holland as a physician; to adjust accounts between them ; to procure the clothes he had left at his house ; or for any special purpose, proof of such declarations would have been admissible. Of the same character, in principle, is his statement that he is going to Dr. Holland’s, because that is his home. Such declarations show the intention with which the act is done. A man without a family or house of his own, leaves the place, where ho has resided and had his home, and it becomes important to ascertain for wha* *268purpose; whether his absence is intended to be temporary or permanent ; what he said at setting out, or on the way, upon this point is evidence of his intention; and has often been received on questions of domicil. Judgment on the verdict..